DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13, 15, 18, 21, 23-30 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan” .
Regarding claim 1, Harada discloses: A method for wireless communications performed by a user equipment (UE) (fig 6, para [0060], User Terminal 20), comprising: 
detecting a period (fig 3-4A-C, para [0046], UE determines start time for UL/DL configuration) during which a first link direction of a first time division duplex (TDD) configuration of a first radio access technology (RAT) conflicts with a different second link direction of a second TDD configuration of a second RAT for a frequency band (para [0021], where, “When “NR” (equivalent to “second RAT”) and LTE (equivalent to “first RAT”) coexist, a situation is conceived where a band of NR (use band) is the same as, “overlaps” (equivalent to “conflicts”), or is adjacent to a band of LTE (for example, the band of LTE is B42, and the band of NR is n77/78)”); and 
although Harada teaches a conflict between two different TDD configuration from two RATs as stated above. However, Harada explicitly teach: overriding the configuration of the second RAT with the configuration of the first RAT for the period.
Behravan teaches: overriding the configuration of the second RAT with the configuration of the first RAT for the period (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “overriding the configuration of the second RAT with the configuration of the first RAT for the period” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.
Regarding claims 21 and 24, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding wireless multi-rat communication mitigation interference for method and apparatus, and the rejection to claim 1 is applied hereto. 
Regarding claim 25, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding wireless multi-rat communication mitigation interference for an apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Harada discloses the memory and the processor (fig 11, para [0131]).
Regarding claim 2, Harada discloses: The method of claim 1 (fig 6, para [0060],  However, Harada explicitly teach:  wherein: overriding the configuration of the second RAT with the configuration of the first RAT comprises overriding the TDD configuration of the second RAT with the TDD configuration of the first RAT.
Behravan teaches: overriding the configuration of the second RAT with the configuration of the first RAT for the period (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “overriding the configuration of the second RAT with the configuration of the first RAT for the period” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.
Regarding claims 3 and 27, Harada discloses:  The method and apparatus of claim 1 and 25: wherein a component carrier in the configuration of the first RAT shares a receiver path or a radio frequency path with a component carrier in the configuration of the second RAT (FIG 6, para [0072], where, “In the radio communication system 1, as downlink channels, there are used a downlink shared channel (PDSCH (Physical Downlink Shared Channel), which is shared by the respective user terminals 20”).
Regarding claims 4 and 28, Harada discloses: The method and apparatus of claim 1 and 25, wherein the first RAT comprises a long term evolution (LTE) RAT and the second RAT comprises a new radio (NR) RAT (para [0021], where, “LTE” (equivalent to “first RAT”) and “NR” (equivalent to “second RAT”)).
Regarding claims 5 and 29, Harada discloses:  wherein the period begins when one of: a transmission via the first RAT collides with a slot or symbol during which the UE is receiving via the second RAT and the period ends when the collision ends (fig 4, para [0126], “The control section 401 may determine start timing of the UL/DL configuration in the second carrier based on the offset between the frame boundary in the first carrier and the frame boundary in the second carrier”).
or a transmission via the second RAT collides with a slot or symbol during which the UE is receiving via the first RAT and the period ends when the collision ends.
Regarding claims 6, Harada discloses: The method of claims 1, wherein the configuration of the first RAT is downlink for the period and the configuration of the second RAT is one of uplink or flexible for the period (fig 3-4A-C, para [0044]-[0046], “UE determines that start timing of a longest consecutive DL portion (DL symbols of a DL subframe and an S subframe) when it is assumed that the same TDD UL/DL configuration is used in consecutive radio frames is the frame boundary of NR (that is, UE derives an offset at which the start timing becomes the frame boundary of NR)”).
Regarding claim 7, Harada discloses: The method of claim 1,  wherein: the configuration of the first RAT is downlink for the period and the configuration of the second RAT is flexible for the period (fig 3-4A-C, para [0044]-[0046], “UE determines that start timing of a longest consecutive DL portion (DL symbols of a DL subframe and an S subframe) when it is assumed that the same TDD UL/DL configuration is used in consecutive radio frames is the frame boundary of NR (that is, UE derives an offset at which the start timing becomes the frame boundary of NR)”); and 
However, Harada explicitly teach: overriding the configuration of the second RAT involves using grant-based decisions.
Behravan teaches: overriding the configuration of the second RAT involves using grant-based decisions (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”, para [0127], where, “determine a configured grant, the configured grant indicating an uplink (UL) transmission time for a wireless device 22”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “overriding the configuration of the second RAT with the configuration of the first RAT for the period” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.
Regarding claims 8, Harada discloses: The method of claims 1, further comprising: gating uplink symbols not scheduled per the configuration of the second RAT (fig 3-4A-C, para [0046], only DL symbols are scheduled), wherein the configuration of the first RAT is uplink for the period and the configuration of the second RAT is flexible for the period (fig 3-4A-C, para [0044]-[0046], “UE determines that start timing of a longest consecutive DL portion (DL symbols of a DL subframe and an S subframe) when it is assumed that the same TDD UL/DL configuration is used in consecutive radio frames is the frame boundary of NR (that is, UE derives an offset at which the start timing becomes the frame boundary of NR)”).
Regarding claim 9, Harada discloses: The method of claim 1, wherein the configuration of the first RAT is flexible for the period and the configuration of the second RAT is one of downlink, uplink, gap, or flexible for the period (fig 3-4A-C, para [0044]-[0046], “UE determines that start timing of a longest consecutive DL portion (DL symbols of a DL subframe and an S subframe) when it is assumed that the same TDD UL/DL configuration is used in consecutive radio frames is the frame boundary of NR (that is, UE derives an offset at which the start timing becomes the frame boundary of NR)”).
Regarding claim 11, Harada discloses: The method of claim 1, wherein the configuration of the first RAT is flexible for the period and the configuration of the second RAT is one of downlink, uplink, gap, or flexible for the period (fig 3-4A-C, para [0044]-[0046], “UE determines that start timing of a longest consecutive DL portion (DL symbols of a DL subframe and an S subframe) when it is assumed that the same TDD UL/DL configuration is used in consecutive radio frames is the frame boundary of NR (that is, UE derives an offset at which the start timing becomes the frame boundary of NR)”).
Regarding claim 12, Harada discloses: The method of claim 1, wherein the configuration of the first RAT is a gap period for the period (para [0145], where, “the numerology may indicate at least one of a subcarrier spacing (SCS), a bandwidth, a symbol length, a cyclic prefix length, a transmission time interval (TTI), the number of symbols per TTI, a radio frame configuration, specific filtering processing to be performed by a transceiver in the frequency domain, specific windowing processing to be performed by the transceiver in the time domain”); wherein the configuration of the first RAT is a gap period for the period (para [0145], the numerology may indicate one or more subcarrier spacing and a cyclic prefix length); and however, Harada does not explicitly teach: wherein overriding the configuration of the second RAT comprises maintaining one or more gap symbols in the period and overriding other symbols in the period as uplink symbols.
Behravan teaches: wherein overriding the configuration of the second RAT comprises maintaining one or more gap symbols in the period and overriding other symbols in the period as uplink symbols (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein overriding the configuration of the second RAT comprises maintaining one or more gap symbols in the period and overriding other symbols in the period as uplink symbols” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.
Regarding claim 13, Harada discloses: The method of claim 1, wherein the configuration of the first RAT is a gap symbol (para [0065], “the numerology may indicate at least one of a subcarrier spacing, a bandwidth, a symbol length, a cyclic prefix length, a subframe length, a TTI length, the number of symbols per TTI, a radio frame configuration, specific filtering processing to be performed by a transceiver in the frequency domain, specific windowing processing to be performed by the transceiver in the time domain”); and However, Harada explicitly teach: wherein overriding the configuration of the second RAT comprises overriding the configuration of the second RAT to be flexible for one or more symbols.
Behravan teaches: wherein overriding the configuration of the second RAT comprises overriding the configuration of the second RAT to be flexible for one or more symbols (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”, para [0127], where, “determine a configured grant, the configured grant indicating an uplink (UL) transmission time for a wireless device 22”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein overriding the configuration of the second RAT comprises overriding the configuration of the second RAT to be flexible for one or more symbols” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.
...  a number of the one or more symbols equal to accumulated timing advances (TA) in the second RAT before an upcoming medium access control (MAC) control element (MAC-CE). (Not responded).

Regarding claim 15, Harada discloses:   The method of claim 1: wherein the first RAT and second RAT have separate and simultaneous transmission (fig 9, Tables 3-5, para [0084]-[0088], where, UE may have separate simultaneous transmission and reception of DL from Pcell (first RAT) and UL from Scell (second RAT)).
Regarding claims 18 and 30, Harada discloses: The method of claim 1 and the apparatus of claim 25, wherein at least one of the first RAT and the second RAT uses uplink carrier aggregation (CA) (fig 6, para [0059], where, “A radio communication system 1 can adopt dual connectivity (DC) and/or carrier aggregation (CA) in which a plurality of fundamental frequency blocks (component carriers) each having, as one unit, a system bandwidth (for example, 20 MHz) of an LTE system are integrated with one another”).
Regarding claim 23, Harada discloses: The method of claim 21, wherein: the configuration of the first RAT comprises a time division duplex (TDD) configuration of the first RAT  and the configuration of the second RAT comprises a TDD configuration of the second RAT (para [0025] In NR, upper layer signaling (RRC signaling) related to the TDD UL/DL configuration includes (cell-specific) common UL/DL configuration information (TDD-UL-DL-ConfigCommon information element) common to plural pieces of UE, UE-specific UL/DL configuration information (TDD-UL-DL-ConfigDedicated information element)).
Regarding claim 26, Harada discloses: The apparatus of claim 25, wherein: the code executable by the at least one processor (fig 11, para [0137]),  to cause the apparatus to override the configuration of the second RAT with the configuration of the first RAT comprises code executable by the at least one processor to cause the apparatus to override the TDD configuration of the second RAT with the TDD configuration of the first RAT.
Behravan teaches: to cause the apparatus to override the configuration of the second RAT with the configuration of the first RAT comprises code executable by the at least one processor to cause the apparatus to override the TDD configuration of the second RAT with the TDD configuration of the first RAT (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to cause the apparatus to override the configuration of the second RAT with the configuration of the first RAT comprises code executable by the at least one processor to cause the apparatus to override the TDD configuration of the second RAT with the TDD configuration of the first RAT” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan” in view of Lim et al (US 2021/0376989 A1), hereinafter, “Lim”.
Regarding claim 10, Harada discloses: The method of claim 1, the configuration of the first RAT and configuration of the second RAT (fig 6, para [0060], User Terminal 20); However, neither Harada nor Behravan explicitly teach: further comprising: gating downlink symbols not scheduled per the configuration of the second RAT.
Lim teaches: gating downlink symbols not scheduled per the configuration of the second RAT (fig 9, Table 3-5, para [0086], where, DL symbols are restricted in Scell (second RAT)).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “gating downlink symbols not scheduled per the configuration of the second RAT” taught by Lim into the system of Harada in order to establish a new connection very quickly.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan” in view of Kazmi et al (US  2012/0120821 A1), hereinafter, “Kazmi”.
Regarding claim 14, Harada discloses: The method of claim 1  the configuration of the first RAT and configuration of the second RAT (fig 6, para [0060], User Terminal 20); However, neither Harada nor Behravan explicitly teach: further comprising aggregating timing advance (TA) information from different transmissions with component carriers of the first RAT.  
Kazmi teaches: further comprising aggregating timing advance (TA) information from different transmissions with component carriers of the first RAT (para [0019] and [0020], “a multi-RAT carrier aggregation capable UE (e.g., HSPA+LTE), one approach to handle UE timing is for a UE to transmit an LTE carrier using LTE-specific rules, e.g., using a timing advance command to make automatic timing adjustments”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “aggregating timing advance (TA) information from different transmissions with component carriers of the first RAT” taught by Kazmi into the system of Harada in order to reduce signaling overheads, eliminating control channel bottleneck.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan”  in view of Stern-Berkowitz et al (US 2017/0331611 A1), hereinafter, “Stern”.
Regarding claim 16, Harada discloses: The method of claim 1 the configuration of the first RAT and configuration of the second RAT (fig 6, para [0060], User Terminal 20);  However, wherein overriding the configuration of the second RAT with the configuration of the first RAT comprises: determining a difference in frame boundaries between the first RAT and the second RAT (para [0008], “a control section that determines start timing of the UL/DL configuration in the second carrier based on an offset between a frame boundary in a first carrier and a frame boundary in the second carrier”); the second RAT with the configuration of the first RAT comprises: determining a difference in frame boundaries between the first RAT and the second RAT (para [0035], “a frame boundary of the second carrier is at a position shifted by an offset from a frame boundary of the first carrier. Hereinafter, the offset of the frame boundary is also simply referred to as “offset”. The offset may be called a difference, a time offset, a subframe offset, a slot offset”);
Behravan teaches: overriding the configuration of the second RAT with the configuration of the first RAT for the period (fig 16, para [0125], Table 3-5, where, “the uplink transmission may be changed/modified to occur before the conflict”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “overriding the configuration of the second RAT with the configuration of the first RAT for the period” taught by Behravan into the system of Harada in order to achieve high reliability and low latency.
and neither Harada nor Behravan explicitly teach: shifting a pattern of the configuration of the second RAT by the difference in the frame boundaries so that a sequence of subframes of the second RAT matches a sequence of subframes of the first RAT.
Stern teaches: shifting a pattern of the configuration of the second RAT by the difference in the frame boundaries so that a sequence of subframes of the second RAT matches a sequence of subframes of the first RAT (para [0042], “the number of cyclic shifts which may be used”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein overriding the configuration of the second RAT with the configuration of the first RAT comprises: determining a difference in frame boundaries between the first RAT and the second RAT and shifting a pattern of the configuration of the second RAT by the difference in the frame boundaries so that a sequence of subframes of the second RAT matches a sequence of subframes of the first RAT” taught by Stern into the system of Harada and Behravan in order for the WTRU to accurately and/or efficiently measure the RSRP and/or RSRQ of the serving and/or neighbor cells providing interference mitigation and spectral efficiency.
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan” in view of Zacharias et al (US  2017/0257807 A1), hereinafter, “Zacharias”.
Regarding claim 17, Harada discloses: The method of claim 1 the configuration of the first RAT and configuration of the second RAT (fig 6, para [0060], User Terminal 20);  
However, Harada does not explicitly teach: wherein a primary component carrier (PCC) for the first RAT is on a separate low noise amplifier (LNA) or receive path from a secondary component carrier (SCC) for the first RAT.  
Zacharias teaches: wherein a primary component carrier (PCC) for the first RAT is on a separate low noise amplifier (LNA) or receive path from a secondary component carrier (SCC) for the first RAT (fig 1, para [0039]-[0040], “components of the RF front end 180, and/or antenna(s) 160. In an aspect, RF front end 180 may include one or more of switches, filter(s), low-noise amplifier(s)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a primary component carrier (PCC) for the first RAT is on a separate low noise amplifier (LNA) or receive path from a secondary component carrier (SCC) for the first RAT” taught by Zacharias into the system of Harada in order to support mobile broadband access through improved spectral efficiency, lowered costs.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan” in view of Krishnamoorthy et al (US 2016/0366626 A1), hereinafter, “Krishnamoorthy”.
Regarding claims 19 and 20, Harada discloses: The method of claim 1 the configuration of the first RAT and configuration of the second RAT (fig 6, para [0060], User Terminal 20);  
however, Harada does not explicitly teach: wherein the UE comprises a subscriber identity module (SIM) having a subscription to a network via the first RAT and to the network via the second RAT, and the UE is actively connected to the network via the first RAT and the second RAT.
Krishnamoorthy teaches: wherein the UE comprises a subscriber identity module (SIM) having a subscription to a network via the first RAT and to the network via the second RAT, and the UE is actively connected to the network via the first RAT and the second RAT (para [0049], “a single-radio multi-SIM device can be associated, registered, or connected simultaneously with both a GSM network and an LTE network, and can be configured to establish connections with either the GSM network or the LTE network. Because the RF resources of the device are shared by different RATs, an RF resource contention may occur when the RF resources used by the device for activities associated with the first RAT (which may also be referred to herein as RAT1) conflict with the RF resources used by the device for activities associated with the second RAT”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the UE comprises a subscriber identity module (SIM) having a subscription to a network via the first RAT and to the network via the second RAT, and the UE is actively connected to the network via the first RAT and the second RAT” taught by Krishnamoorthy into the system of Harada in order to provide MSMA communication device is a “dual-SIM-dual-active” or “DSDA” communication device, which includes two SIM cards/subscriptions associated with two mobile telephony networks for efficient communication.
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 2021/0168808 A1), hereinafter, “Harada” in view of Behravan et al (US 2021/0068086 A1), hereinafter, “Behravan” in view of Gordaychik et al (US  2019/0363843 A1), hereinafter, “Gordaychik”.
Regarding claim 22, Harada discloses: The method of claim 21 (fig 6, para [0060], User Terminal 20); however, Harada does not explicitly teach: further comprising secondary cell group (SCG); declaring secondary cell group (SCG) radio link failure (RLF) based on exceeding the threshold of conflicts between the configuration of the first RAT and the configuration of the second RAT.
Gordaychik teaches: further comprising secondary cell group (SCG) (para [0121]); declaring secondary cell group (SCG) radio link failure (RLF) based on exceeding the threshold of conflicts between the configuration of the first RAT and the configuration of the second RAT (para [0121], where, detected RLF due to detected threshold of the conflict/collision between the RAT and para [0162], [0177]-[0178]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “further comprising secondary cell group (SCG); declaring secondary cell group (SCG) radio link failure (RLF) based on exceeding the threshold of conflicts between the configuration of the first RAT and the configuration of the second RAT” taught by Gordaychik into the system of Harada in order to support mobile cell broadcast services through improved spectral efficiency and lowered costs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461